Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 are currently pending in this application and are considered in this Office action. 
Specification
The title of the invention is objected to because the title is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because the abstract exceeds 150 words. The abstract should be within the range of 50 to 150 words. Correction is required.
Claim Objections
Claim(s) 1, 11, 13 is/are objected to because of the following informalities:
 the tub flow” (claim 1 line 4) should be corrected, e.g. “the tub”.
“air air” (claim 1 line 7) should be corrected to “air”.
“on top surface” (claim 11) should be corrected to “on a top surface”.
“an one outer surface of the tub” (claim 13) should be changed to “an outer surface of the tub”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alessandrelli (US 2010/0139714 A1), hereinafter Alessandrelli.
Regarding claim 1, Alessandrelli discloses a dishwasher (1, Fig. 3, para 33) comprising a tub (chamber 2); a first circulation duct (second air conduit 5 between outlet from tub and bypass line 8) configured to flow air discharged from the tub (via chamber outlet); an outside air inflow duct (air inlet line) configured to flow air introduced from an outside (via 10, para 33); a fan assembly (blower 6, para 24) configured to introduce and discharge air from the first circulation duct and the outside (fluidly connected); a second circulation duct (8, portion of 4 between 8 and chamber inlet) configured to heat (via heater 7, para 40) and supply a portion of air discharged from the fan assembly to the tub (via 4, Fig. 3); and an exhaust duct (air outlet line, para 33) configured to discharge a remaining portion of air discharged from the fan assembly to the outside (via 9).
Regarding claim 2, Alessandrelli discloses that the second circulation duct comprises a heater (7) heating the portion of air supplied to the tub (Fig. 3, para 34). The disclosed heater is interpreted as the claimed circulation part heater, in the broadest reasonable interpretation.
Regarding claim 3, Alessandrelli discloses a first mixing duct (portion of bypass line 8 upstream 6, Fig. 3) configured to mix air introduced from the first circulation duct and air introduced from the outside air inflow duct (para 38), and supply the mixed air to the fan assembly (6, Fig. 3); and a second mixing duct (portion of air conduit 4 downstream of connection with bypass line 8) configured to supply air discharged from the fan assembly (6) to each of the second circulation duct and the exhaust duct (Fig. 3).
Regarding claim 10, in the arrangement disclosed by Alessandrelli, the first circulation duct and the outside air inflow duct are respectively connected to the fan assembly (via 8, Fig. 3).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (WO 2018/040679 A1, Machine English translation is attached to this Office action), hereinafter Li.
Regarding claim 1, Li discloses a dishwasher (Fig. 1) comprising a tub (inner tank 10) forming a washing chamber (Fig. 1), and a drying system (100, Fig. 4) comprising a first circulation duct (first sub-air duct 32, para 48) configured to flow air discharged from the tub (via 11, Fig. 4); an outside air inflow duct (inlet 13) configured to flow air introduced from an outside (para 58); a fan assembly (31, 41) configured to introduce and discharge air from the first circulation duct and the outside (Fig. 4, para 42); a second circulation duct (second flow channel 22, second sub-air duct 33) configured to heat (via 20, 21) and supply a portion of air discharged from the fan assembly (via 31) to the tub (via 12); an exhaust duct (outlet 14) configured to discharge a remaining portion of air discharged from the fan assembly to the outside (para 58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2013-0087847 A, Machine English translation is attached to this Office action), hereinafter Lee in view of Alessandrelli (US 2010/0139714 A1), hereinafter Alessandrelli.
Regarding claim 1, Lee discloses a dishwasher (100, Fig. 1) comprising a tub (102) forming a washing chamber (Fig. 1); a first circulation duct (upper horizontal portion of 110 before connection to 110a) configured to flow air discharged from the tub (Fig. 1); an outside air inflow duct (140) configured to flow air introduced from an outside (Fig. 2); a fan assembly (114) configured to introduce and discharge air from the first circulation duct and the outside (Fig. 2); a second circulation duct (lower horizontal portion of 110 after connection to 110b) configured to supply a portion of air discharged from the fan assembly to the tub; and exhaust duct (110b) configured to discharge a remaining portion of air discharged from the fan assembly to the outside (Fig. 1). Lee discloses that the outside air inflow duct (140) is configured to heat the portion of air supplied to the fan assembly (via 150, Fig. 1). Lee does not disclose that the second circulation duct is configured to heat the portion of air discharged from the fan assembly.
Alessandrelli teaches that the second circulation duct is configured to heat a portion of air discharged from the fan assembly and supplied to the tub (via heater 7, Fig. 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Lee with the heting capabilities in the second circulation duct taught by Alessandrelli in order to heat air entering the tub during drying. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to facilitate drying, and have a reasonable expectation of success because control valves are known in the art.
Regarding claim 2, Alessandrelli teaches that the second circulation duct comprises a heater (7) heating the portion of air supplied to the tub (Fig. 3, para 34). The disclosed heater is interpreted as the claimed circulation part heater, in the broadest reasonable interpretation.
Regarding claim 3, Lee discloses a first mixing duct (between 110a and 112) configured to mix air introduced from the first circulation duct and air introduced from the outside air inflow duct, and supply the mixed air to the fan assembly (112); and a second mixing duct (between 112 and 110b) configured to supply air discharged from the fan assembly to each of the second circulation duct and the exhaust duct. (Fig. 1)
Regarding claim 4, Lee discloses a first valve (120) controlling a ratio of air flowing from the first circulation duct into the first mixing duct and air flowing from the outside air inflow duct into the first mixing duct; a second valve (122) controlling a ratio of air discharged from the second mixing duct to the second circulation duct and air discharged from the second mixing duct to the exhaust duct. The disclosed valves disclosed by Lee are interpreted as the claimed control valves, in the broadest reasonable interpretation.
Regarding claim 5, Lee discloses the first control valve (120) is disposed at a confluent portion of the first circulation duct and the outside air inflow duct and rotates between a first circulation flow path formed inside the first circulation duct and an outside air flow path formed inside the outside air inflow duct (Fig. 3).
Regarding claim 6, in the dishwasher of Lee, the first control valve is capable to reduce an inflow rate of the outside air flowing into the outside air inflow duct as a drying stage proceeds.
Regarding claim 7, in the dishwasher of Lee, the second control valve (122) is disposed at a branching portion where the second mixing duct is branched into the second circulation duct and the exhaust duct, and it is capable to rotate between a second circulation flow path formed inside the second circulation duct and the exhaust flow path formed inside the exhaust duct, and to control the ratio of air discharged respectively from the second mixing duct to the second circulation duct and the exhaust duct.
Regarding claim 8, Lee does not disclose that a cross-sectional areas of the first circulation duct and the outside air inflow duct are formed differently in size to each other. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the sizes of the first circulation duct and the outside air inflow duct as desired, with no change in respective function, to yield the same and predictable result of proportioning airflow in the first circulation duct and the outside air inflow duct as needed, absent any secondary considerations or showing of criticality of such sizes. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to further regulate mixing ratio of the cool and dry air from outside and hot moist air from the tub.
Regarding claim 9, Lee does not disclose that cross-sectional areas of the second circulation duct and the exhaust duct are formed differently in size. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the sizes of the second circulation duct and the exhaust duct as desired, with no change in respective function, to yield the same and predictable result of proportioning airflow in the second circulation duct and the exhaust duct, absent any secondary considerations or showing of criticality of such sizes. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to further regulate amount of moist air released to the atmosphere during drying.
Regarding claim 10, in the arrangement of Lee, the first circulation duct and the outside air inflow duct are respectively connected to the fan assembly (e.g. Fig. 1).
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessandrelli (US 2010/0139714 A1), hereinafter Alessandrelli in view of Lee et al. (KR 2013-0087847 A), hereinafter Lee.
The reliance of Alessandrelli is set forth supra.
Regarding claim 4, Alessandrelli discloses a first valve (valve means 11) controlling a ratio of air flowing from the first circulation duct into the first mixing duct and air flowing from the outside air inflow duct into the first mixing duct (para 41). The disclosed valve means are interpreted as the claimed control valve, in the broadest reasonable interpretation. Alessandrelli does not disclose a second control valve controlling a ratio of air discharged from the second mixing duct to the second circulation duct and air discharged from the second mixing duct to the exhaust duct in the embodiment of Fig. 3. However, Alessandrelli teaches that the valve means can be arranged in correspondence to the discharging aperture (para 42).
Further, Lee teaches a second valve (122) controlling a ratio of air discharged from the second mixing duct to the second circulation duct and to the exhaust duct (e.g. Fig. 1). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Alessandrelli with the second valve controlling a ratio of air discharged to the second circulation duct and to the exhaust duct, as taught by Lee in order to adjust the amount or humid air passing to the exhaust duct. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to control and regulate the amount of moisture exhausted to the atmosphere, and have a reasonable expectation of success because such valve arrangement is known in the art.
Regarding claim 5, Alessandrelli does not disclose that the first control valve is disposed at a confluent portion of the first circulation duct and the outside air inflow duct, and that the first control valve rotates between a first circulation flow path formed inside the first circulation duct and an outside air flow path formed inside the outside air inflow duct. Lee teaches the first control valve (120) is disposed at a confluent portion of the first circulation duct and the outside air inflow duct and rotates between a first circulation flow path formed inside the first circulation duct and an outside air flow path formed inside the outside air inflow duct (Fig. 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to substitute the first control valve arrangement in the dishwasher of Alessandrelli with the valve arrangement taught by Lee for the predictable result of adjusting the ratio of the hot humid air exhausted from the tub and the ambient air introduced from the outside, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would be to control the ratio simply and effectively.
Regarding claim 6, in the dishwasher of Alessandrelli and Lee, the first control valve is capable to reduce an inflow rate of the outside air flowing into the outside air inflow duct as a drying stage proceeds.
Regarding claim 7, in the arrangement of Lee, the location of the second valve (122) shown in Fig. 1 is interpreted as a branching portion where the second mixing duct is branched into the second circulation duct and the exhaust duct. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the second valve of Lee at a branching portion where the second mixing duct is branched into the second circulation duct and the exhaust duct in the dishwasher of Alessandrelli, such that the second valve rotates between a second circulation flow path formed inside the second circulation duct and the exhaust flow path formed inside the exhaust duct, and controls the ratio of air discharged respectively from the second mixing duct to the second circulation duct and the exhaust duct since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to control amount of moist air released outside simply and effectively.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessandrelli (US 2010/0139714 A1), hereinafter Alessandrelli.
The reliance of Alessandrelli is set forth supra.
Regarding claim 8, Alessandrelli does not disclose that a cross-sectional areas of the first circulation duct and the outside air inflow duct are formed differently in size to each other. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the sizes of the first circulation duct and the outside air inflow duct as desired, with no change in respective function, to yield the same and predictable result of proportioning airflow in the first circulation duct and the outside air inflow duct as needed, absent any secondary considerations or showing of criticality of such sizes. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to further regulate mixing ratio of the cool and dry air from outside and hot moist air from the tub.
Regarding claim 9, Alessandrelli does not disclose that cross-sectional areas of the second circulation duct and the exhaust duct are formed differently in size. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the sizes of the second circulation duct and the exhaust duct as desired, with no change in respective function, to yield the same and predictable result of proportioning airflow in the second circulation duct and the exhaust duct, absent any secondary considerations or showing of criticality of such sizes. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to further regulate amount of moist air released to the atmosphere during drying.
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessandrelli (US 2010/0139714 A1), hereinafter Alessandrelli in view of Hong et al. (US 2012/0055519 A1), hereinafter Hong.
The reliance of Alessandrelli is set forth supra.
Regarding claim 11, Alessandrelli discloses a circulation duct inflow hole communicating the washing chamber and the first circulation duct formed on a top portion of the side surface of the tub (Fig. 3). Alessandrelli does not disclose that the circulation duct inflow hole is formed on a top surface of the tub.
Hong teaches a dishwasher (1, e.g. Fig. 1) comprising a tub forming a washing chamber; a first circulation duct (131) configured to flow air discharged from the tub (via 110, e.g. Figs. 3A-B, para 75) comprising a circulation duct inflow hole (110) communicating the washing chamber and the first circulation duct, and formed on a top surface of the tub (e.g. Fig. 2); an outside air inflow duct (132) configured to flow air introduced from an outside (via 120, para 75); a fan assembly (180) configured to introduce and discharge air from the first circulation duct and the outside (Fig. 3B); a second circulation duct (adjacent 115) configured to supply a portion of air discharged from the fan assembly to the tub (via 115); an exhaust duct configured to discharge air discharged from the fan assembly to the outside (via 125, e.g. Fig. 3B, para 71). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the arrangement of Alessandrelli with placing the circulation duct inflow hole on a top surface of the tub as taught by Hong, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to increase travel path for the hot and humid air removed from the tub during drying.
Regarding claim 12, Alessandrelli discloses that the fan assembly (6) is disposed under the tub (2) such that air discharged from the circulation duct inflow hole flows downwardly (Fig. 3).
Regarding claim 13, Alessandrelli does not disclose that the first circulation duct is disposed to surface contact with an outer surface of the tub. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the arrangement of Alessandrelli with placing the first circulation duct such that it is in surface contact with an outer surface of the tub, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to allow for decrease in the spacing required between the tub and the cabinet sidewall, thereby effectively creating a larger treating chamber.
Regarding claim 14, in the arrangement of Alessandrelli, the outside air inflow duct (horizontal portion of 5) is connected to the first circulation duct (vertical portion of 5) at one side of the tub between the circulation duct inflow hole and the fan assembly (6, Fig. 3).
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessandrelli (US 2010/0139714 A1), hereinafter Alessandrelli in view of Bertram et al. (US 2014/0238450 A1), hereinafter Bertram.
The reliance of Alessandrelli is set forth supra.
Regarding claim 15, Alessandrelli discloses that the exhaust duct forms an exhaust port in front of the tub (Fig. 3). Alessandrelli does not disclose that the exhaust port is in front of an upper side of the tub. Bertram teaches a dishwasher (Fig. 1) comprising a tub (25); an outside air inflow duct (9) configured to flow air (8) introduced from an outside (e.g. Fig. 1); a fan assembly (7) configured to introduce air from the outside (Fig. 1); an exhaust duct (along 26) configured to discharge air discharged from the fan assembly to the outside, and that the exhaust duct forms an exhaust port in front of an upper side of the tub (Fig. 1). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the arrangement of Alessandrelli with placing the exhaust port in front of an upper side of the tub as taught by Bertram to provide for air flow to the outside. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better remove heat from the tub and to preheat kitchen worktop, and have a reasonable expectation of success because such arrangement is known in the art.
Regarding claim 16, Alessandrelli does not disclose that the exhaust duct is disposed to surface contact with the one lateral surface of the tub or the top surface of the tub. Bertram teaches that the exhaust duct (78) is disposed to surface contact with the lateral surface of the tub (Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the arrangement of Alessandrelli with placing the exhaust duct such that its surface contacts with the lateral surface of the tub as taught by Bertram to provide for air flow to the outside. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to provide for heat exchange between the tub and the exhaust duct, and have a reasonable expectation of success because such arrangement is known in the art.
Claim(s) 1-3, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delellis et al. (US 2016/0022116 A1), hereinafter Delellis in view of Lee et al. (KR 2013-0087847 A), hereinafter Lee.
Regarding claim 1, Delellis discloses a dishwasher (10, e.g. Fig. 5) comprising a tub (14) forming a washing chamber (16) for washing a washing target (e.g. para 26); a first circulation duct (74) configured to flow air discharged from the tub (via 76); an outside air inflow opening (70/122) configured to flow air introduced from an outside (e.g. paras 43, 52, 58); a fan assembly (90) configured to introduce and discharge air from the first circulation duct and the outside (Fig. 5); a second circulation duct (60) configured to heat (via 72) and supply a portion of air discharged from the fan assembly to the tub (via 62); an exhaust duct (154/78) configured to discharge a remaining portion of air discharged from the fan assembly to the outside (e.g. Figs. 5, 12, para 55).
Delellis does not disclose that the outside air inflow opening is a duct. Lee teaches an outside air inflow duct (140) configured to flow air introduced from an outside (Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Delellis with the outside air inflow duct taught by Lee in order to introduce ambient air. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to draw ambient air from a distant location and have a reasonable expectation of success because outside air inflow ducts are known in the art.
Regarding claim 2, Delellis discloses that the second circulation duct comprises a heater (72) heating the portion of air supplied to the tub (Fig. 5). The disclosed heater is interpreted as a circulation part heater, in the broadest reasonable interpretation.
Regarding claim 3, Delellis discloses a first mixing duct (e.g. 98) configured to mix air introduced from the first circulation duct (74) and air introduced from the outside air inflow duct (via 60, e.g. Fig. 5, para 44), and supply the mixed air to the fan assembly (e.g. Fig. 5, para 43). Delellis further teaches another embodiment comprising a second mixing duct (between 90 and 86) configured to supply air discharged from the fan assembly (90) to each of the second circulation duct (60) and the exhaust duct (via 86, Figs. 4, 6). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Delellis disclosed in Fig. 5 with the second mixing duct of Delellis disclosed in Fig. 6 in order to supply air to the second circulation duct and to the exhaust duct. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to control air conditions and have a reasonable expectation of success because such mixing capabilities are known in the art.
Regarding claim 8, in the arrangement of Delellis, cross-sectional areas of the first circulation duct (74) and the outside air inflow opening (70, 122 Fig. 10) appear to be formed differently in size to each other (e.g. Fig. 12), and thus, a person of ordinary skill would also find such difference obvious. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the sizes of the first circulation duct and the outside air inflow duct as desired, with no change in respective function, to yield the same and predictable result of proportioning airflow in the first circulation duct and the outside air inflow duct as needed, absent any secondary considerations or showing of criticality of such sizes. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to further regulate mixing ratio of the cool and dry air from outside and hot moist air from the tub.
Regarding claim 9, in the arrangement of Delellis, cross-sectional areas of the second circulation duct (60) and the exhaust duct (78) are formed differently in size (Fig. 13). 
Regarding claim 10, in the arrangement of Delellis, the first circulation duct (74) and the outside air inflow duct (70) are respectively connected to the fan assembly (e.g. Fig. 12).
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delellis et al. (US 2016/0022116 A1), hereinafter Delellis in view of Lee et al. (KR 2013-0087847 A), hereinafter Lee in further view of Hong et al. (US 2012/0055519 A1), hereinafter Hong.
The reliance of Delellis and Lee is set forth supra.
Regarding claim 11, Delellis discloses a circulation duct inflow hole (82) communicating the washing chamber (16) and the first circulation duct (74) formed on a top portion of a side wall of the tub. Delellis does not disclose that the circulation duct inflow hole is formed on a top surface of the tub. Hong is relied on as discussed in para 43 of this Office action. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the arrangement of Delellis with placing the circulation duct inflow hole on a top surface of the tub as taught by Hong, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to increase travel path for the recirculating air.
Regarding claim 12, Delellis discloses that the fan assembly (90) is disposed under the tub such that air discharged from the circulation duct inflow hole flow downwardly (Figs. 3 and 8).
Regarding claim 13, Delellis discloses that the first circulation duct (74) is disposed adjacent the tub walls (para 51). Delellis does not disclose that the first circulation duct is disposed to surface contact with an outer surface of the tub. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the arrangement of Delellis with placing the first circulation duct such that it is in surface contact with an outer surface of the tub, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to advantageously allow for the air drying arrangement to have a smaller depth, thereby effectively creating a larger treating chamber.
Regarding claim 14, Delellis does not disclose that the outside air inflow duct (70) is connected to the first circulation duct (74) at one side of the tub between the circulation duct inflow hole and the fan assembly. Lee teaches that the outside air inflow duct (140) is connected to the first circulation duct (110) at one side of the tub between the circulation duct inflow hole and the fan assembly (114, e.g. Fig. 3). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the arrangement of Delellis with connecting the outside air inflow duct to the first circulation duct between the circulation duct inflow hole and the fan assembly as taught by Lee, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to mix the outside air and the tub air before entering the fan resulting in improved mixing.
Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Delellis et al. (US 2016/0022116 A1), hereinafter Delellis in view of Lee et al. (KR 2013-0087847 A), hereinafter Lee in further view of Bertram et al. (US 2014/0238450 A1), hereinafter Bertram.
The reliance of Delellis and Lee is set forth supra.
Regarding claim 15, Delellis discloses that the exhaust duct (78) forms an exhaust port in front of the tub (e.g. Fig. 5). Delellis does not disclose that the exhaust duct forms an exhaust port in front of an upper side of the tub. Bertram is relied on as discussed in para 49 of this Office action. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the arrangement of Delellis with placing the exhaust port in front of an upper side of the tub as taught by Bertram to provide for air flow to the outside. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better remove heat from the tub and to preheat kitchen worktop, and have a reasonable expectation of success because such arrangement is known in the art.
Regarding claim 16, Delellis does not disclose that the exhaust duct is disposed to surface contact with the lateral surface of the tub. Bertram teaches that the exhaust duct (78) is disposed to surface contact with the lateral surface of the tub (Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the arrangement of Delellis with placing the exhaust duct such that its surface contacts with the lateral surface of the tub as taught by Bertram to provide for air flow to the outside. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better remove heat from the tub via surface contacting the exhaust duct, and have a reasonable expectation of success because such arrangement is known in the art.
Pertinent art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
Matova (WO 2014/174784 A1) teaches a dishwasher (1, Fig. 1) comprising a tub (2); a first circulation duct (16 between 17 and 26) configured to flow air discharged from the tub (via 17); an outside air inflow duct (12) configured to flow air introduced from an outside (via 14); a fan assembly (13) configured to introduce and discharge air from the first circulation duct and the outside (Fig. 1); a second circulation duct (between 13 and 15) configured to heat (via 9) and supply a portion of air discharged from the fan assembly to the tub; an exhaust duct (16 between 26 and 18) configured to discharge air discharged from the fan assembly to the outside, a first control valve (23) controlling a ratio of air flowing from the second circulation duct and the outside air inflow duct, a second control valve (24) controlling a ratio of air flowing from the first circulation duct and the exhaust duct (Fig. 1).
Kan (US 2016/0106298 A1) teaches a dishwasher (Fig. 1) comprising a tub (2); a first circulation duct (3) configured to flow air discharged from the tub; an outside air inflow duct configured to flow air introduced from an outside (para 39); a fan assembly (4) configured to introduce and discharge air from the first circulation duct (3) and the outside (para 39); a second circulation duct (7) configured to supply a portion of air discharged from the fan assembly to the tub; an exhaust duct (6) configured to discharge a remaining portion of air discharged from the fan assembly to the outside (Fig. 1), a second mixing duct (between fan 4 and valve 10), and a control valve (10) controlling a ratio of air discharged from the second mixing duct to the second circulation duct and air discharged from the second mixing duct to the exhaust duct (paras 40, 42).
Ak (US 2013/0032180 A1) teaches a dishwasher (1) comprising a tub (2); a first circulation duct configured to flow air discharged from the tub (via 6); an outside air inflow duct configured to flow air introduced from an outside (via 10); a fan assembly (9) configured to introduce and discharge air from the first circulation duct and the outside; a second circulation duct configured to supply air discharged from the fan assembly to the tub (via 7, Fig. 5).
Han (US 2008/0087307 A1) teaches a dishwasher (100, Fig. 1) comprising a tub (1); a first circulation duct (201) configured to flow air discharged from the tub (via 252); an outside air inflow duct (280) configured to flow air introduced from an outside (via 281); a fan assembly (260) configured to introduce and discharge air from the first circulation duct and the outside; an exhaust duct (281) configured to discharge air discharged from the fan assembly to the outside.
Jung (US 2015/0068056 A1) teaches a dishwasher (1, Fig. 1) comprising a tub (10); a first circulation duct configured to flow air discharged from the tub (via 10a, 101, Fig. 7, para 52); an outside air inflow duct (108) configured to flow air introduced from an outside (Fig. 8); an exhaust duct (104a) configured to discharge air to the outside (Fig. 7), and that the first circulation duct is in surface contact with the tub (coupled, para 50).
Benedetto (EP 2583613A1) teaches a dishwasher comprising a tub (3); a first circulation duct (35) configured to flow air discharged from the tub (via 60); a circulation duct inflow hole communicating the washing chamber and the first circulation duct is formed on top surface of the tub (Fig. 14); an exhaust duct (33) configured to discharge air to the outside.
Lippera (EP 3020319 A1) teaches a dishwasher (Fig. 1) comprising a tub; a first circulation duct (7) configured to flow air discharged from the tub (via outlet, Fig. 2); an outside air inflow duct (37) configured to flow air introduced from an outside (para 59); a fan assembly (41) configured to introduce and discharge air from the first circulation duct and the outside; an exhaust duct (11) configured to discharge air discharged from the fan assembly to the outside, and that an exhaust port in front of an upper side of the tub (Fig. 1) and a circulation duct inflow hole communicating the washing chamber and the first circulation duct is formed on top surface of the tub (Fig. 2).
Park (KR 2015-0022437 A) teaches a dishwasher (Fig. 1) comprising a tub (20); a first circulation duct (50) configured to flow air discharged from the tub (via 50a); an outside air inflow duct configured to flow air introduced from an outside; a fan assembly (70) configured to introduce and discharge air from the first circulation duct and the outside; a second circulation duct (50f) configured to heat and supply a portion of air discharged from the fan assembly to the tub (Via 50b); an exhaust duct configured to discharge a remaining portion of air discharged from the fan assembly to the outside.
Matz (US 5,524,358) teaches a dishwasher (Fig. 1) comprising an outside air inflow duct (20) configured to flow air introduced from an outside.
Hanm (US 2015/0342441 A1) teaches a dishwasher (1, Fig. 1) comprising a tub (30); a first circulation duct (510) configured to flow air discharged from the tub (via 511); a fan assembly (570) configured to introduce and discharge air from the first circulation duct; a second circulation duct (520) configured to heat (via 550) and supply a portion of air discharged from the fan assembly to the tub, and that the circulation duct inflow hole (511) is formed on a top surface of the tub (Fig. 3).
Lee (US 2014/0223761 A1) teaches a dishwasher (Fig. 2) comprising a tub (10); a first circulation duct (110) configured to flow air discharged from the tub (via 110a, Fig. 3); an outside air inflow duct (110b) configured to flow air introduced from an outside; a fan assembly (140, 210) configured to introduce and discharge air from the first circulation duct and the outside; a second circulation duct (120) configured to heat (via 150) and supply a portion of air discharged from the fan assembly to the tub (via 120a); an exhaust duct (200) configured to discharge air discharged from the fan assembly to the outside, a mixing duct (110 below 110b) configured to mix air introduced from the first circulation duct and air introduced from the outside air inflow duct (Fig. 3), and a control valve (16) controlling a ratio of air flowing from the outside air inflow duct into the first mixing duct (para 126).
Ellingson (US 2014/0041695 A1) teaches a dishwasher (Fig. 5) comprising a tub forming a washing chamber (36); a first circulation duct (100) configured to flow air discharged from the tub; an outside air inflow duct (102) configured to flow air introduced from an outside; a fan assembly (106) configured to introduce and discharge air from the first circulation duct and the outside; a second circulation duct (108) configured to supply a portion of air discharged from the fan assembly to the tub; an exhaust duct (114) configured to discharge a remaining portion of air discharged from the fan assembly to the outside. 
Noriega (US 2017/0290489 A1) teaches a dishwasher (Fig. 3) comprising a tub (14) forming a washing chamber (16); a first circulation duct (adjacent, Fig. 5) configured to flow air discharged from the tub (via 130); an outside air inflow duct (104, 106) configured to flow air introduced from an outside (para 39); a mixing duct (148, 150 below 104, 106, Fig. 7) configured to mix air introduced from the first circulation duct and air introduced from the outside air inflow duct (para 39), a fan assembly (120) configured to introduce and discharge air from the first circulation duct and the outside (para 25); an exhaust duct (116) configured to discharge a remaining portion of air discharged from the fan assembly to the outside.
Baldwin (US 2014/0069473 A1) teaches a dishwasher (10, Fig. 1) comprising a tub (16); a first circulation duct (86) configured to flow air discharged from the tub (para 29); an outside air inflow duct (90) configured to flow air introduced from an outside (para 30); a fan assembly (80) configured to introduce and discharge air from the first circulation duct and the outside (para 30); a second circulation duct (82) configured to supply air discharged from the fan assembly to the tub (para 29); an exhaust duct (94) configured to discharge air to the outside (para 31), and a selectively positionable blower shutter (92) which may control a ratio of air from the air return conduit inlet (88) and the inlet (90) to the treating chamber (16), and that the blower shutter (92) may be controlled such that the ratio of air from the inlet (90) and air from the air return conduit (86) may be controlled (para 30), and that the controller (112) may be operably coupled with the blower shutter (92, para 35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711